 



EXHIBIT 10.11
SECOND AMENDMENT TO THE SENIOR SECURED PROMISSORY NOTES
This SECOND AMENDMENT TO THE SENIOR SECURED PROMISSORY NOTES (this “Amendment”)
amends those Senior Secured Promissory Notes, as amended to date (the “2006
Notes”) set forth on Schedule I hereto and issued pursuant to the Secured
Convertible Note and Warrant Purchase Agreement, dated May 24, 2006, as amended
to date (the “2006 Purchase Agreement”) by and among StarVox Communications,
Inc., a California corporation (the “Company) and the Holders set forth on
Schedule I thereto (the “2006 Holders,” and each, a “2006 Holder”) and is made
and entered into as of June 1, 2007 by and among the Company and the 2006
Holders party hereto. Capitalized terms used and not otherwise defined in this
Amendment are used herein as defined in the 2006 Purchase Agreement.
W I T N E S S E T H:
WHEREAS, the Company desires to enter into a Securities Purchase Agreement (the
“2007 Purchase Agreement”) by and among the Company, U.S. Wireless Data, Inc., a
Delaware corporation (“Parent”) and DKR Soundshore Oasis Holding Fund Ltd., SMH
Capital Inc., and Trinad Capital Master Fund, Ltd. (the “2007 Holders”)
providing for the issuance of Senior Secured Debentures (the “2007 Debentures”),
which are required to be ranked senior to the 2006 Notes.
WHEREAS, each 2006 Holder has agreed to (i) enter into a subordination agreement
in the form attached hereto as Exhibit A (the “Subordination Agreement”) and
(ii) extend the Maturity Date of such Holder’s 2006 Note until November 2, 2008.
WHEREAS, in consideration thereof, the Company has agreed to pay the Final
Payment, as described below; and the Parent has agreed to issue warrants to each
2006 Holder, in the form attached hereto as Exhibit B (a “Warrant,” and
collectively, the “Warrants”), to purchase such number of shares as set forth
opposite such Holder’s name on Schedule I attached hereto (the “Warrant
Shares”).
WHEREAS, the Company and each of the 2006 Holders desire to amend the 2006 Notes
to (i) permit the issuance of the 2007 Debentures, (ii) provide for the payment
of an additional amount at conversion, payment or prepayment, as further
described below, and (iii) provide the 2006 Holders the option to convert upon
an equity financing of an affiliate or parent of the Company.
WHEREAS, pursuant to the terms of the 2006 Notes, each 2006 Note may be amended
with the consent of the holder of such 2006 Note and whereas by signing below,
the Company and the 2006 Holders party hereto consent to this Amendment.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
Amendment of 2006 Notes
1. Amendment to Section 2(a). Each 2006 Note is hereby amended by deleting
Section 2(a) in its entirety and substituting in lieu thereof :

 



--------------------------------------------------------------------------------



 



2. “Principal of, and any accrued and unpaid interest on, this Note shall be due
and payable on demand by the Holder at any time following November 2, 2007 (the
“Maturity Date”), unless the principal of, and any accrued and unpaid interest
on this Note has been converted in accordance with the terms hereof.“
3. Amendment to Section 2. Each Secured Note held by a 2006 Holder party hereto
is hereby amended by adding a new subsection (g) to Section 2:
“(g) Upon any payment of this Note of any principal amount, whether by
prepayment, payment at the Maturity Date or otherwise, the Company shall pay to
the Holders, concurrently with such payment, a cash payment (the “Final
Payment”), of 2% of the principal amount so paid, subject to the Holders’ option
to receive Conversion Shares (as defined below) in lieu of cash pursuant to
Section 5 hereof.
4. Amendment to Section 3(a). Each 2006 Note is hereby amended by replacing the
words “Indebtedness owing to Sand Hill Finance, LLC in the amount of $1,500,000”
in the second sentence of Section 3(a) with “Indebtedness evidenced by the
senior secured debentures issued, pursuant to the Securities Purchase Agreement
dated June 1, 2007, by and among the Company, U.S. Wireless Data, Inc., DKR
Soundshore Oasis Holding Fund Ltd., SMH Capital Inc. and Trinad Capital Master
Fund Ltd.”
5. Amendment to Section 5(a). Each 2006 Note is amended by deleting the first
sentence of Section 5(a) and replacing it with the following sentence: “At the
option of the Holder exercisable, in whole or in part, upon the closing of an
equity financing in which securities of the parent are issued with gross
proceeds to the parent, as applicable, of at least twelve million dollars
($12,000,000) (excluding the conversion of the principal and accrued but unpaid
interest then due on any outstanding convertible promissory notes) or more (the
“Next Financing”), any portion of the principal, accrued but unpaid interest and
Final Payment (the “Loan Amount”) may be converted into that number of shares of
the class of equity security issued in the Next Financing (the “Securities”)
determined by dividing (a) the Loan Amount by (b) the lowest purchase price per
share established in the Next Financing (the “Next Per Share Price”).”
6. Waiver. The 2006 Holders hereby waive any and all defaults under the Notes
that have occurred through the date hereof.
7. Full Force and Effect. Except as modified by this Amendment, all other terms
and conditions in the Notes shall remain in full force and effect.
8. Effect. Unless the context otherwise requires, each 2006 Note and this
Amendment shall be read together and shall have effect as if the provisions of
the 2006 Note and this Amendment were contained in one agreement. After the
effective date of this Amendment, all references in the 2006 Note to “This
Note,” “hereto,” “hereof,” “hereunder” or words of like import referring to the
2006 Note shall mean the 2006 Note as modified by this Amendment.
Issuance of Warrants
9. Issuance of Warrants. As partial consideration for each 2006 Holder’s
agreement to enter into this Amendment, on the date of this Amendment, Parent
will issue to each 2006 Holder a Warrant to purchase the number of shares set
forth opposite such Holder’s name on Schedule I hereto.
10. Representations and Warranties. Each 2006 Holder, for that 2006 Holder
alone, represents and warrants to the Parent upon the acquisition of the
Warrants as follows.

2 



--------------------------------------------------------------------------------



 



     Binding Obligation. Such 2006 Holder has full legal capacity, power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder. This Amendment is a valid and binding obligation of such 2006 Holder,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.
     Securities Law Compliance. Such 2006 Holder has been advised that the
Warrants and the underlying securities have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) or any state
securities laws and, therefore, cannot be resold unless they are registered
under the Securities Act and applicable state securities laws or unless an
exemption from such registration requirements is available. Such 2006 Holder is
aware that, except as set forth in the Parent’s Registration Rights Agreement,
as amended as of the date hereof, the Parent is under no obligation to effect
any such registration with respect to the Warrants or the underlying securities
or to file for or comply with any exemption from registration. Such 2006 Holder
has not been formed solely for the purpose of making this investment and is
purchasing the Warrants to be acquired by such 2006 Holder hereunder for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Such 2006 Holder has
such knowledge and experience in financial and business matters that such 2006
Holder is capable of evaluating the merits and risks of such investment, is able
to incur a complete loss of such investment and is able to bear the economic
risk of such investment for an indefinite period of time. Such 2006 Holder is an
accredited investor as such term is defined in Rule 501 of Regulation D under
the Securities Act.
     Access to Information. Such 2006 Holder acknowledges that the Parent and
the Company have given such 2006 Holder access to the corporate records and
accounts of the Parent and the Company and to all information in its possession
relating to the Parent and the Company, has made its officers and
representatives available for interview by such 2006 Holder, and has furnished
such 2006 Holder with all documents and other information required for such 2006
Holder to make an informed decision with respect to the issuance the Warrants in
consideration of such 2006 Holder’s agreement to the matters set forth in this
Amendment.
11. Counterparts. This Amendment may be executed in separate counterparts, all
of which taken together shall constitute a single instrument.
[SIGNATURE PAGES FOLLOW]

2 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the day and year first above written.

            THE COMPANY:

STARVOX COMMUNICATIONS, INC.
      By:   /s/ Thomas Rowley         Thomas Rowley        Chief Executive
Officer        U.S. WIRELESS DATA, INC.
      By:   /s/ Thomas Rowley         Thomas Rowley        Chief Executive
Officer   

 



--------------------------------------------------------------------------------



 



         

          2006 HOLDERS:   DESTAR, LLC
      By:   /s/ David E. Smith         Name:   David E. Smith        Title:  
Managing Member   

 



--------------------------------------------------------------------------------



 



         

            WHARTON ASSET MANAGEMENT, L.P.

By: Wharton Investment Advisors,
LLC, its General Partner
      By:   /s/ David E. Everberg         Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            WEATHERVANE CAPITAL PARTNERS, L.P.

By: Weathervane Advisors,
its Managing Partner
      By:   /s/ Steven Shenfan         Name:   Steven Shenfan        Title:  
Managing Member   

 



--------------------------------------------------------------------------------



 



         

            DSAM FUND, L.P.
      By:   /s/ Angelica Morrone         Name:   Angelica Morrone       
Title:   Investment Manager   

 



--------------------------------------------------------------------------------



 



         

            LYRICAL MULTI-MANAGER FUND, L.P.

By: Lyrical Corp. II, LLC,
its General Partner
      By:   /s/ Jeffrey Moses         Name:   Jeffrey Moses        Title:   COO 
   

            LYRICAL MULTI-MANAGER OFFSHORE FUND, LTD.

By: Lyrical Partners, L.P.

By: Lyrical Corp. I, LLC,
its General Partner
      By:   /s/ Jeffrey Moses         Name:   Jeffrey Moses        Title:   COO 
 

 



--------------------------------------------------------------------------------



 



         

            CAROLIA PARTNERS, L.P.

By: Lyrical Opportunity Partners
      By:   /s/ Jeffrey Moses         Name:   Jeffrey Moses        Title:   COO 
 

 



--------------------------------------------------------------------------------



 



         

            GARY A. GELBFISH
      /s/ Gary A. Gelbfish                

 



--------------------------------------------------------------------------------



 



            NOAM GOTTESMAN
      /s/ Noam Gottesman                

 



--------------------------------------------------------------------------------



 



SCHEDULE I
2006 HOLDERS

                              Outstanding       Issue   Warrant Holder  
Principal  
Interest Rate
  Date   Shares
Destar, LLC
    10,000,000     Issue Date through 11/20/2006: 12%
11/21/2006 through Maturity: 15%   5/24/2006     2,142,857  
 
                       
Weathervane Capital Partners LP
    500,000     Issue Date through 11/20/2006: 12%
11/21/2006 through Maturity: 15%   5/24/2006     107,143  
 
                       
DSAM Fund, LP
    250,000     Issue Date through 11/20/2006: 12%
11/21/2006 through Maturity: 15%   5/24/2006     53,571  
 
                       
Dr. Gary Gelbfish
    250,000     Issue Date through 11/20/2006: 12%
11/21/2006 through Maturity: 15%   5/24/2006     53,571  
 
                       
Wharton Asset Management LP
    1,000,000     Issue Date through 12/4/2006: 12%
12/5/2006 through Maturity: 15%   6/7/2006     214,286  
 
                       
Lyrical Multi-Manager Fund LP
    500,000     Issue Date through 12/10/2006: 12%
12/11/2006 through Maturity: 15%   6/13/2006     107,143  
 
                       
Lyrical Multi-Manager Offshore Fund Ltd.
    250,000     Issue Date through 12/10/2006: 12%
12/11/2006 through Maturity: 15%   6/13/2006     53,571  
 
                       
Carolia Partners LP
    250,000     Issue Date through 12/10/2006: 12%
12/11/2006 through Maturity: 15%   6/13/2006     53,571  
 
                       
Noam Gottesman
    1,000,000     Issue Date through 12/17/2006: 12%
12/18/2006 through Maturity: 15%   6/20/2006     214,286  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SUBORDINATION AGREEMENT
SUBORDINATION AGREEMENT
     THIS SUBORDINATION AGREEMENT (this “Agreement”), dated as of June 1, 2007,
(the “Effective Date”), by and between DKR SOUNDSHORE OASIS HOLDING FUND LTD.
(with its successors and assigns, “Senior Agent” for itself, and in its capacity
as representative of the Senior Creditors (as defined below)) and (with its
successors and assigns, “Subordinated Creditor”).
RECITALS
     A. Obligors have entered into or propose to enter into the Securities
Purchase Agreement (the “Securities Purchase Agreement”) by and among StarVox
Communications, Inc., a California corporation (the “Company”), U.S. Wireless
Data, Inc. a Delaware corporation (the “Parent”), and guaranteed by certain
guarantors thereunder and/or under the Pledge and Security Agreement and Secured
Guaranty dated as of the date hereof or such date as to be mutually agreed by
the Senior Agent and the Company, (the “Guarantors”) and such holders of those
certain Senior Secured Debentures dated as of the date hereof (the “Senior
Debentures”). To secure the obligations under the Senior Debentures and Secured
Guaranty, the Company, the Parent and the Guarantors granted or shall grant to
the holders of the Senior Debentures (the “Senior Creditors”) a security
interest in all of the Company’s, Parents and the Guarantors personal property
assets.
     B. Certain of the Obligors have entered into or propose to enter into
certain Subordinated Loan Documents with Subordinated Creditor.
     C. Subordinated Creditor and Senior Creditors desire to establish and agree
upon their respective rights, priorities and interests governing their
respective relationships with Obligors and any collateral for the obligations
pursuant to the Subordinated Loan Documents and the Senior Loan Documents at all
times on and after the execution of this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, Senior Agent, on behalf
and for the benefit of Senior Creditors, and Subordinated Creditor hereby agree
as follows:
1. DEFINITIONS
     As used herein, the following terms shall have the following meanings:

-3-



--------------------------------------------------------------------------------



 



     “Enforcement Action” shall mean the acceleration of Subordinated Debt or
any other exercise of remedies under the Subordinated Loan Documents as a result
of a default or event of default under the Subordinated Debt (including, without
limitation, the right to sue any Obligor or to file or participate in any
involuntary bankruptcy proceeding against any Obligor but excluding the
imposition of default rate interest or the initiation or participation with
others in any action or proceeding to contest any action taken, proposed to be
taken or omitted to be taken by the Senior Agent in violation of this
Agreement).
     “Lien” shall mean any lien, claim, charge, pledge, security interest, deed
of trust, mortgage, right of setoff or other encumbrance.
     “Obligors” shall mean the Company, the Parent, the Guarantors and any other
affiliate of any Loan Party that now or hereafter executes and delivers any
guaranties in favor of the Senior Creditors with respect to the Senior Debt or
the Subordinated Creditors with respect to the Subordinated Debt.
     “Senior Debt” means any and all indebtedness and indebtedness and
obligations (including, without limitation, principal, premium (if any),
interest, fees, charges, expenses, costs, professional fees and expenses, and
reimbursement obligations) at any time or from time to time owing from any
Obligor to Senior Creditors under the Senior Loan Documents or otherwise,
including but not limited to such amounts as may accrue or be incurred before or
after default or workout or the commencement of any liquidation, dissolution,
bankruptcy, receivership, or reorganization case by or against any Obligor.
     “Senior Loan Documents” means the Senior Creditor Agreement and any
security agreement, promissory note, UCC financing statement, or any other
agreement, instrument or document executed by any Obligor pursuant to or in
connection with the Senior Debt or the Senior Creditor Agreement, as any of the
foregoing may from time to time be amended, modified, supplemented, extended,
renewed, restated or replaced.
     “Subordinated Debt” means any and all indebtedness and obligations
(including, without limitation, principal, premium (if any), interest, fees,
charges, expenses, costs, professional fees and expenses, and reimbursement
obligations) at any time or from time to time owing from any Obligor to
Subordinated Creditor under the Subordinated Loan Documents or otherwise,
including but not limited to such amounts as may accrue or be incurred before or
after default or workout or the commencement of any liquidation, dissolution,
bankruptcy, receivership, or reorganization case by or against any Obligor.
     “Subordinated Loan Documents” means any promissory note, loan or credit or
similar agreement, any financing statement, or any other agreement, instrument
or document executed by any Obligor pursuant to or in connection with the
Subordinated Debt, as of the date hereof and, subject to the terms hereof, as
the same may from time to time be amended, modified, supplemented, extended,
renewed, restated or replaced.

-4-



--------------------------------------------------------------------------------



 



     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York.
Unless otherwise specified, all references in this Agreement to a “Section”
shall refer to the corresponding Section in or to this Agreement. Capitalized
terms used herein and not otherwise defined herein shall have the meaning given
such terms in the Senior Debt Documents.
2. SUBORDINATION
     (a) On the terms and conditions set forth below, Subordinated Creditor’s
right to payment and performance of the Subordinated Debt and any and all liens
and security interests securing the Subordinated Debt are hereby subordinated to
Senior Creditors’ right to full and indefeasible payment and performance of the
Senior Debt and all liens and security interests securing the Senior Debt.
Except as permitted under Section 3(a), Subordinated Creditor shall not initiate
or cause to initiate any Enforcement Action or otherwise ask, demand, sue for,
take or receive from any Obligor, by setoff or in any other manner, the whole or
any part of any monies which may now or hereafter be owing by any Obligor to
Subordinated Creditor, or be owing by any other person to Subordinated Creditor
under a guaranty or similar instrument, on account of the Subordinated Debt, nor
any collateral security for any of the foregoing, including, without limitation,
any personal property collateral granted to Subordinated Creditor pursuant to
the Subordinated Loan Documents, unless and until the Senior Debt shall have
been indefeasibly fully paid in cash.
     (b) Subordinated Creditor shall not create, maintain or perfect any
security interest in or lien on any property of any Obligor (other than any
security interests or liens that may exist on the date hereof in favor of
Subordinated Creditor in certain of Obligors’ personal property under and as
described in the Subordinated Loan Documents, which liens and security interests
shall be, and hereby are agreed to be, junior and subordinated to the security
interests and liens securing the Senior Debt). If, notwithstanding the
foregoing, any lien shall be created or shall arise in favor of Subordinated
Creditor, whether by operation of law or otherwise, in or on any property of any
Obligor or any of its subsidiaries or affiliates to secure all or any portion of
the Subordinated Debt, then the liens granted by any such Obligor in any such
property in favor of Senior Creditors to secure the Senior Debt shall in all
respects be first and senior liens, superior to such liens that may be created
or arise, and superior to any security interest or lien that may exist on the
date hereof, in either case which liens are in favor of Subordinated Creditor
securing the Subordinated Debt notwithstanding (i) the date, manner or order of
creation, attachment or perfection of any such security interests or liens,
(ii) the provisions of the UCC or any other applicable statutes or court
decisions that would provide otherwise in the absence of this agreement,
(iii) the provisions of any contract between Subordinated Creditor, on the one
hand, and any Obligor or any subsidiary or affiliate thereof, on the other, and
(iv) whether Subordinated Creditor or any agent or bailee thereof holds
possession of any part any such collateral. In the event Subordinated Creditor
shall have or obtain possession of any such property or shall, in contravention
of this agreement, foreclose upon or enforce its security interest or lien upon
any such property, whether by self-help, judicial action or otherwise, then
(i) all such property shall be immediately delivered to Senior Agent, or, if not
deliverable, all cash or non-cash proceeds and profits of such property shall be
paid over to Senior Agent, without any deduction or offset, and (ii) until duly
delivered or paid to Senior Agent, any such property

-5-



--------------------------------------------------------------------------------



 



or cash or non-cash proceeds and profits of such property shall be held in trust
for the benefit of Senior Creditors, in the case of each of clause (i) and
clause (ii), unless and until all of the Senior Debt shall have been paid in
cash in full.
     (c) The subordination contained in this Agreement is intended to define the
rights and duties of Subordinated Creditor and Senior Creditors; it is not
intended that any third party (including any Obligor or any of its respective
subsidiaries or affiliates, any bankruptcy trustee, receiver, or
debtor-in-possession) shall benefit from it. If the effect of the subordination
contained in this Agreement would be to give any third party a priority status
to which that party would not otherwise be entitled, then that provision shall,
to the extent necessary to avoid that priority, be given no effect and the
rights and priorities of Senior Creditors and Subordinated Creditor shall be
determined in accordance with applicable law and this Agreement.
3. PERMITTED PAYMENT
     Provided no Default or Event of Default, as defined in the Senior Loan
Documents, has occurred and is continuing Subordinated Creditor may receive and
retain for its own benefit from the Company, the shares of capital stock
issuable pursuant to the convertible promissory notes, as amended (subject to
the terms hereof), issued pursuant to the Secured Convertible Note Purchase
Agreement, dated as of June 1, 2007 by and among the Company and the parties
thereto (the “Notes”) pursuant to the terms of each of such Notes. No other
distribution under the Notes shall be permitted until the indefeasible payment
in full of the Senior Debt.
4. ASSIGNMENT OF SUBORDINATED DEBT
     (a) Subordinated Creditor hereby covenants to Senior Creditors that prior
to the termination of this Agreement in accordance with Section 9, the entire
Subordinated Debt created in favor of Subordinated Creditor shall continue to be
owing only to Subordinated Creditor, and any collateral security therefor
(including, without limitation, any collateral security granted to Subordinated
Creditor pursuant to the Subordinated Loan Documents) shall continue to be held
solely for the benefit of Subordinated Creditor, unless assigned pursuant to an
assignment in which the assignee agrees in writing to be bound by all of the
terms and provisions of this Agreement. Any promissory note issued pursuant to
the Subordinated Loan Documents shall be legended to expressly state that it is
subject to this Agreement and the senior priority of the Senior Debt.
     (b) If any Subordinated Creditor initiates any Enforcement Action that is
not permitted hereunder, the Senior Agent may interpose the agreement of the
Subordinated Creditors contained herein as a defense thereto and shall be
entitled to specific performance of the terms hereof.
     5. SENIOR CREDITORS’ PRIORITY
     In the event of any distribution, division, or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the property of Obligor or any of its subsidiaries or affiliates or
the proceeds thereof to the creditors of Obligor or any of its subsidiaries or
affiliates, or the readjustment of the Senior Debt and the Subordinated Debt,
whether by reason of liquidation, bankruptcy, arrangement, receivership,
assignment for the

-6-



--------------------------------------------------------------------------------



 



benefit of creditors or any other action or proceeding involving the
readjustment of all or any part of the Senior Debt or the Subordinated Debt, or
the application of the property of Obligor or any of its subsidiaries or
affiliates to the payment or liquidation thereof, or upon the dissolution,
liquidation, reorganization, or other winding up of Obligor’s or any of its
subsidiaries’ or affiliates’ business, or upon the sale of all or any
substantial part of Obligor’s or any of its subsidiaries’ or affiliates’
property (any of the foregoing being hereinafter referred to as an “Insolvency
Event”), then, and in any such event, Senior Agent, shall be entitled to receive
the indefeasible payment in cash in full of the Senior Debt before Subordinated
Creditor shall be entitled to receive any payment on account of the Subordinated
Debt, and to that end and in furtherance thereof:
          (a) All payments and distributions of any kind or character, whether
in cash, property, or securities, in respect of the Subordinated Debt to which
Subordinated Creditor would be entitled if the Subordinated Debt were not
subordinated pursuant to this Agreement, shall be paid to Senior Agent, and
applied in payment of the Senior Debt;
          (b) Subordinated Creditor shall file a claim or claims, on the form
required in such proceedings, on or before thirty (30) days prior to the last
date such claims or proofs of claim may be filed pursuant to law or the order of
any court exercising jurisdiction over such proceeding; and
          (c) Notwithstanding the foregoing, if any payment or distribution of
any kind or character, whether in cash, properties or securities, shall be
received by Subordinated Creditor on account of the Subordinated Debt before all
of the Senior Debt has been paid, then such payment or distribution shall be
received by Subordinated Creditor in trust for and shall be immediately paid
over to Senior Agent, for application to the payments of amounts due on the
Senior Debt until the Senior Debt shall have been paid in cash in full.
6. GRANT OF AUTHORITY
     In the event of the occurrence of an Insolvency Event, and to enable Senior
Agent, to enforce the rights of the Senior Creditors hereunder in any of the
aforesaid actions or proceedings, Senior Agent, is hereby irrevocably authorized
and empowered, in Senior Creditor’s discretion, as follows:
          (a) Senior Agent, on behalf of Senior Creditors, is hereby irrevocably
authorized and empowered (in its own name, the name of the Senior Creditors or
in the name of Subordinated Creditor or otherwise), but shall have no
obligation, (i) to demand, sue for, collect and receive every payment or
distribution referred to in Section 5, and give acquittance therefor and (ii)
(if Subordinated Creditor has failed to file claims or proofs of claim on or
before thirty (30) days prior to the last date such claims or proofs of claim
may be filed pursuant to law or the order of any court exercising jurisdiction
over such proceeding) to file claims and proofs of claim, and (iii) to take such
other action (including, without limitation, enforcing any lien securing payment
of the Subordinated Debt) as it may deem necessary or advisable for the exercise
or enforcement of any of the rights or interests of Senior Agent, on behalf of
Senior Creditors, hereunder.

-7-



--------------------------------------------------------------------------------



 



Subordinated Creditor shall duly and promptly take such action as Senior Agent,
on behalf of Senior Creditors, may reasonably request to execute and deliver to
Senior Agent, on behalf of Senior Creditors, such authorizations, endorsements,
assignments, or other instruments as Senior Agent, on behalf of Senior
Creditors, may reasonably request in order to enable Senior Agent, on behalf of
Senior Creditors, to enforce any and all claims with respect to, and any liens
securing payment of, the Subordinated Debt as such enforcement is contemplated
herein.
          (b) To the extent that payments or distributions on account of the
Subordinated Debt are made in property or securities other than cash,
Subordinated Creditor authorizes, Senior Agent, (but with no obligation and at
Senior Agent’s sole discretion) to sell or dispose of such property or
securities on such terms as are commercially reasonable in the situation in
question. Following full and indefeasible payment in cash of the Senior Debt,
Senior Agent, shall remit to the Subordinated Creditor (with all necessary
endorsements), to the extent of Subordinated Creditor’s interest therein, all
payments and distributions of cash, property, or securities paid to and held by
Senior Agent, if any, in excess of the allowed amount of the Senior Debt.
          (c) The Subordinated Creditor agrees not to vote its claims or
interests in any Insolvency Event (including voting for, or supporting,
confirmation of any plans of reorganization) in a manner which would be
inconsistent with the Subordinated Lender’s covenants and agreements herein.
7. PAYMENTS RECEIVED BY SUBORDINATED CREDITOR
     Should any payment, distribution, or security be received by the
Subordinated Creditor upon or with respect to the Subordinated Debt in
contravention of this Agreement (including any Permitted Payment as set forth in
Section 3) prior to termination of this Agreement in accordance with Section 9,
Subordinated Creditor shall receive and hold the same in trust for the benefit
of Senior Agent, on behalf of Senior Creditors, and shall immediately deliver
the same to Senior Agent, in precisely the form received (except for the
endorsement or assignment of Subordinated Creditor where necessary) for
application to the Senior Debt, and, until so delivered, the same shall be held
in trust by such Subordinated Creditor for the benefit of Senior Creditors.
8. FURTHER ASSURANCES; COOPERATION
     Subordinated Creditor agrees to cooperate with Senior Agent, on behalf of
Senior Creditors, and to take all actions that Senior Agent, may reasonably
require to enable Senior Creditors to realize the full benefits of this
Agreement.
9. TERMINATION OR AMENDMENT OF AGREEMENT; NO AMENDMENTS
     (a) This Agreement shall be effective upon its execution by each of Senior
Agent, on behalf of Senior Creditors, and Subordinated Creditor and shall remain
in effect and shall not be revoked or amended by Subordinated Creditor, except
as permitted by Section 9(c). Subject to Section 13, this Agreement shall
terminate upon the earlier to occur of the following: (i) the date on which the
Senior Debt shall have been paid in cash in full or (ii) the date on which all
of the Subordinated Debt, subject to the terms hereof, shall have been converted
into shares of capital stock pursuant to the terms of the Notes.

-8-



--------------------------------------------------------------------------------



 



     (b) The Senior Creditors and the Obligors may modify, supplement or amend
the terms of the Senior Loan Documents, or waive any of the provisions thereof,
in any manner whatsoever, all without consent of the Subordinated Creditors and
without affecting the subordination set forth in this Agreement or the
liabilities and obligations of the Subordinated Creditors hereunder. Nothing
herein shall prevent the Senior Creditors and the Obligors, without the consent
of the Subordinated Creditors and without affecting the subordination set forth
in this Agreement or the liabilities and obligations of the Subordinated
Creditors hereunder, from increasing or decreasing the principal amount of
Senior Debt or from exercising its rights under the Senior Loan Documents.
     (c) No Subordinated Creditor shall agree to any amendment of the
Subordinated Loan Documents, without the prior written consent of the Required
Senior Creditors, if such amendment or modification would add or change any
terms in a manner adverse to the Obligors or Senior Creditors, as determined by
the Senior Creditors in their sole discretion, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled, as amended prior or as of the date hereof, or increase the
interest rate applicable thereto.
10. ADDITIONAL AGREEMENTS FOR SENIOR CREDITOR
     Senior Creditor may administer and manage its credit and other
relationships with Obligors in its own best interest, without notice to or
consent of Subordinated Creditor. At any time and from time to time, Senior
Creditors may enter into any amendment or agreement with any Obligor as Senior
Creditors may deem proper, extending the time of payment of or renewing or
otherwise altering the terms of all or any of the obligations constituting
Senior Debt or affecting the collateral security for, supporting or underlying
any or all of the Senior Debt, and may exchange, sell, release, surrender or
otherwise deal with any such collateral without in any way thereby impairing or
affecting this Agreement, and all such additional agreements and amendments
shall be Senior Loan Documents evidencing the Senior Debt; provided, that
neither this Section 10 nor any provision of such agreements shall affect the
limitations contained in the definitions of Senior Creditors or Senior Debt.
11. SUBROGATION
     If cash or other property otherwise payable or deliverable to the
Subordinated Creditor or on account of the Subordinated Debt shall have been
applied pursuant to this Agreement to the payment of the Senior Debt, and if the
Senior Debt shall have been paid in cash in full, then Subordinated Creditor
shall be subrogated to any rights of Senior Creditors to receive further
payments or distributions applicable to the Senior Debt until the Subordinated
Debt shall have been fully paid. No such payments or distributions received by
the Subordinated Creditor by reason of such subrogation shall, as between any
Obligor and its creditors other than Senior Creditors, on the one hand, and
Subordinated Creditor, on the other hand, be deemed to be a payment by such
Obligor on account of the Subordinated Debt owed to Subordinated Creditor.

-9-



--------------------------------------------------------------------------------



 



12. SUBORDINATED CREDITOR’S WAIVERS AND COVENANTS
     (a) Without limiting the generality of any other waiver made by
Subordinated Creditor in this Agreement, Subordinated Creditor hereby expressly
waives (i) reliance by Senior Creditors upon the subordination and other
agreements herein provided, and (ii) any claim that Subordinated Creditor may
now or hereafter have against Senior Creditors arising out of any and all
actions that Senior Agent, on behalf of Senior Creditors, in good faith, takes
or omits to take (A) with respect to the creation, perfection or continuation of
liens in or on any collateral security for the Senior Debt, (B) with respect to
the foreclosure upon, sale, release, or depreciation of, or failure to realize
upon, any of the collateral security for the Senior Debt, (C) with respect to
the collection of any claim for all or any part of the Senior Debt from any
account debtor, guarantor or any other third party and (D) with respect to the
valuation, use, protection or release of any collateral security for the Senior
Debt.
     (b) Without limiting the generality of any other covenant or agreement made
by Subordinated Creditor in this Agreement, Subordinated Creditor hereby
covenants and agrees that (i) Senior Creditors, have not made any warranties or
representations with respect to the due execution, legality, validity,
completeness or enforceability of the Senior Creditor Agreement or any of the
other Senior Loan Documents, or the collectibility of the Senior Debt; and
(ii) Subordinated Creditor will not interfere with or in any manner oppose a
disposition of any collateral security for the Senior Debt by Senior Agent.
     (c) Subordinated Creditor hereby agrees that it will not at any time
institute, facilitate or join in as a party in the institution of, or assist in
the prosecution of, any action, suit or proceeding (A) contesting or challenging
the validity, perfection, priority or enforceability of the Liens granted by any
of the Obligors pursuant to or purported to be granted by any of the Senior Loan
Documents and to secure Senior Debt or otherwise seeking a determination that
any such Liens are invalid, unperfected or avoidable, or are or should be
subordinated to the interests of any other Person, or (B) contesting or
challenging the validity or enforceability of this Agreement. Each of the
Subordinated Creditors agrees that it will not at any time institute, facilitate
or join in as a party in the institution of, or assist in the prosecution of,
any action, suit or proceeding contesting or challenging any collection,
enforcement, disposition or acceptance of, or other remedial action with respect
to, Collateral by the Senior Creditor, to the extent related to satisfying
Senior Debt.
13. REINSTATEMENT OF SENIOR DEBT
     To the extent that Senior Agent, receives payments on or in respect of the
Senior Debt or proceeds of any collateral security for the Senior Debt, which
payments or proceeds are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law, or
equitable cause, then, to the extent of such payments or proceeds invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid,
the Senior Debt, or part thereof, intended to be satisfied shall be revived and
continue in full force and effect as if such payments or proceeds had not been
received by Senior Agent.

-10-



--------------------------------------------------------------------------------



 



14. NO WAIVERS
     Senior Creditors shall not be prejudiced in its rights under this Agreement
by any act or failure to act of any Obligor or Subordinated Creditor or any
noncompliance of any Obligor or Subordinated Creditor with any agreement or
obligation, regardless of any knowledge thereof which Senior Creditors may have,
or with which Senior Creditors may be charged; no action permitted hereunder
that has been taken by Senior Agent, on behalf of Senior Creditors, shall in any
way affect or impair the rights or remedies of Senior Creditor in the exercise
of any other right or remedy or shall operate as a waiver thereof; no single or
partial exercise by Senior Agent of any right or remedy shall preclude any other
or further exercise thereof; and no modification or waiver of any of the
provisions of this Agreement shall be binding upon Senior Creditors, in each
case except as expressly set forth in a writing duly signed and delivered by
Senior Agent, on behalf of Senior Creditors.
15. INFORMATION CONCERNING OBLIGORS; CREDIT ADMINISTRATION
     Subordinated Creditor hereby assumes responsibility for keeping itself
informed of the financial condition of Obligors, its subsidiaries and
affiliates, any and all endorsers and any and all guarantors of the Senior Debt
and of all other circumstances bearing upon the risk of nonpayment of the Senior
Debt or the Subordinated Debt that diligent inquiry would reveal, and
Subordinated Creditor hereby agrees that Senior Creditors shall not have any
duty to advise the Subordinated Creditor of information known to Senior
Creditors regarding such condition.
16. NOTICES
     Except as otherwise provided herein, all notices and service of process
required, contemplated, or permitted hereunder or with respect to the subject
matter hereof shall be in writing, and shall be deemed to have been validly
served, given or delivered upon the earlier of: (i) the first business day after
transmission by facsimile or hand delivery or deposit with an overnight express
service or overnight mail delivery service; or (ii) the third calendar day after
deposit in the United States mails, with proper first class postage prepaid, and
shall be addressed to the party to be notified as follows:
If to Senior Agent:
Address for Notice and Delivery:
DKR SOUNDSHORE OASIS HOLDING FUND LTD.
1281 East Main Street
Stamford, CT 06902
Telephone: (203) 324-8378
Facsimile: (203) 324-8488
Attention: Rajni A. Narasi, Assoc. General Counsel
With a copy to:
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Telephone: (212) 547-5400
Facsimile: (212) 547-5444

-11-



--------------------------------------------------------------------------------



 



Attention: Stephen E. Older, Esq.
                    Meir A. Lewittes, Esq.
If to Subordinated Creditor:
«Holder_name»
«Address_Line_1»
«Address_Line_2»
Attention: «Addressee»
17. SEVERABILITY
     Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
18. GOVERNING LAW
     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York.
19. ASSIGNMENT
     This Agreement shall be binding upon Subordinated Creditor and its
respective successors and assigns, and shall inure to the benefit of and be
enforceable by Senior Agent and its successors and assigns.
20. MUTUAL WAIVER OF JURY TRIAL
     EACH PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE DEBENTURES (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS) SHALL BE
COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN NEW YORK, NEW
YORK.
     EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK, NEW YORK FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT OR THAT SUCH PROCEEDING
IS IMPROPER. EACH PARTY HERETO HEREBY IRREVOCABLY

-12-



--------------------------------------------------------------------------------



 



WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. IF EITHER PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY
PROVISIONS OF THIS AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL
BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS FEES AND OTHER
COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION
OF SUCH PROCEEDING
21. CONSENT TO SENIOR DEBT
     The Subordinated Creditor agrees that its execution of this Agreement shall
constitute consent pursuant to the Subordinated Loan Documents to the Senior
Creditor Agreement.
22. CONFLICTS
     In the event of any conflict between the provisions of this Agreement and
the provisions of the Senior Loan Documents or the Subordinated Loan Documents,
the provisions of this Agreement shall govern and control.
23. COUNTERPARTS
     This Agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts, and by different parties hereto
in separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
[Signature page follows.]

-13-



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

                  SENIOR AGENT:            
 
                DKR SOUNDSHORE OASIS HOLDING FUND LTD       SUBORDINATED
CREDITOR:  
 
          <<HOLDER_NAME>>      
Signature:
          Signature:    
 
               
Print Name:
          Print Name:    
 
               
Title:
          Title:    
 
               

The undersigned hereby accepts and consents to the foregoing Agreement and
agrees to be bound by all of the provisions thereof and to recognize all
priorities and other rights granted by Subordinated Creditor thereby or
thereunder to Senior Creditors and Senior Agent and to pay Senior Creditors in
accordance therewith.
OBLIGORS:

                  STARVOX COMMUNICATIONS, INC.       CAPITAL TELECOMMUNICATIONS,
INC.
 
               
By:
          By:    
 
               
Name:
  Thomas Rowley           Name: Thomas Rowley
Title:
  Chief Executive Officer           Title: President
 
                U.S. WIRELESS DATA, INC.            
 
               
By:
               
 
               
Name:
  Thomas Rowley            
Title:
  Chief Executive Officer            

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF WARRANT
WARRANT
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED PURSUANT
TO AN AVAILABLE EXEMPTION UNDER THE 1933 ACT IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
U.S. WIRELESS DATA, INC.
Warrant To Purchase Common Stock
Warrant No.: ___
Number of Shares of Common Stock: ___
Date of Issuance: ___, June 1, 2007 (“Issuance Date”)
     U.S. Wireless Data, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, ___, the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof but not after 11:59 p.m., New York time, on the Expiration Date (as
defined below), ___(___) fully paid nonassessable shares of Common Stock (as
defined below) (the “Warrant Shares”). Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in
Section 16. This Warrant is issued pursuant to that certain Amendment to the
Senior Secured Promissory Notes (the “Second Amendment”), dated as of ___June 1,
2007 (the “Subscription Date”), between the Company, its wholly owned
subsidiary, StarVox Communications, Inc. (“StarVox”), and the investors (the
“Buyers”) referred to therein (the “Securities Purchase Agreement”)holders party
thereto.
     1. EXERCISE OF WARRANT.
          (a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be

- 15 -



--------------------------------------------------------------------------------



 



exercised by the Holder on any day on or after the date hereof, in whole or in
part, by (i) delivery of a written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant and (ii) (A) payment to the Company of an amount equal to the applicable
Exercise Price multiplied by the number of Warrant Shares as to which this
Warrant is being exercised (the “Aggregate Exercise Price”) in cash or wire
transfer of immediately available funds, or (B) by notifying the Company that
this Warrant is being exercised pursuant to a Cashless Exercise (as defined in
Section 1(d)). This Warrant shall be automatically exercised upon the repayment
in full of the outstanding principal and accrued but unpaid interest under the
Debentures (as defined in the Securities Purchase Agreement) and that Aggregate
Exercise Price shall be deducted from the repayment amount of the Debentures (a
“Debenture Repayment Withholding Exercise”). The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice with respect to fewer than all of the
Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares. On or before the second Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price (or notice of a Cashless Exercise or a
Debenture Repayment Withholding Exercise) (the “Exercise Delivery Documents”),
the Company shall transmit by facsimile an acknowledgment of confirmation of
receipt of the Exercise Delivery Documents to the Holder and the Company. On or
before the third Business Day following the date on which the Company has
received all of the Exercise Delivery Documents (the “Share Delivery Date”), the
Company shall (X) provided that the Company’s transfer agent is participating in
The Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Company’s transfer agent is not participating
in the DTC Fast Automated Securities Transfer Program, transfer and dispatch by
overnight courier to the address as specified in the Exercise Notice,
certificates for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon proper and valid delivery of the
Exercise Notice and Aggregate Exercise Price by the record holder of this
Warrant as referred to in clause (ii)(A) above or notification to the Company of
a Cashless Exercise referred to in Section 1(d) or a Debenture Repayment
Withholding Exercise referred to in clause (ii)(C) above, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If this Warrant is submitted in connection with any exercise pursuant to
this Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than five Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 7(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised. No fractional shares of Common Stock are to
be transferred upon the exercise of this Warrant, but rather the number of
shares of Common Stock to be transferred shall be rounded up to the nearest
whole number. The Company shall pay any and all

- 16 -



--------------------------------------------------------------------------------



 



transfer taxes which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.
          (b) Exercise Price. For purposes of this Warrant, “Exercise Price”
means $0.01 subject to adjustment as provided herein.
          (c) Company’s Failure Timely to Deliver Securities. In addition to the
foregoing, if within three (3) Trading Days after the Company’s receipt of the
facsimile copy of an exercise notice the Company shall fail to transfer the
Warrant Shares to the Holder, and if on or after such third Trading Day the
Holder is required to purchase (in an open market transaction or otherwise on
reasonable terms) shares of Common Stock in order to deliver in satisfaction of
a sale initiated by the Holder in anticipation of receiving from the Company the
shares of Common Stock issuable upon such exercise (a “Buy-In”), then the
Company shall upon receipt of reasonably satisfactory documentation evidencing
the Buy-In terms, within three (3) Business Days after the Holder’s request and
in the Holder’s discretion, either (i) pay cash to the Holder in an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such shares
of Common Stock) resulting from such exercise shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such shares of Common Stock and pay cash to the holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) the Closing Sale Price on the date
of exercise. Nothing herein shall limit the holder’s right to pursue actual
damages for the Company’s failure to maintain a sufficient number of authorized
shares of Common Stock or to otherwise issue shares of Common Stock upon
exercise of this Warrant in accordance with the terms hereof, and the holder
shall have the right to pursue all remedies available at law or in equity
(including a decree of specific performance and/or injunctive relief).
          (d) Cashless Exercise. Notwithstanding anything contained herein to
the contrary, if a Registration Statement (as defined in the Registration Rights
Agreement) covering the Warrant Shares that are the subject of the Exercise
Notice (the “Unavailable Warrant Shares”) is not available for the resale of
such Unavailable Warrant Shares, the Holder may, in its sole discretion,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
(EQUATION) [f30951f3095101.gif]
For purposes of the foregoing formula:
A= the total number of Warrant Shares with respect to which this Warrant is then
being exercised.
B= the average of the Closing Sale Price of the shares of Common Stock (as
reported by

- 17 -



--------------------------------------------------------------------------------



 



     Bloomberg) on the five Trading Days immediately preceding the date of the
Exercise Notice.
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
          (e) Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly transfer to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
          (f) (i) Limitations on Exercises; Beneficial Ownership. The Company
shall not effect the exercise of this Warrant, and the Holder shall not have the
right to exercise this Warrant, to the extent that after giving effect to such
exercise, such Person (together with such Person’s affiliates) would
beneficially own (directly or indirectly through Warrant Shares or otherwise) in
excess of 4.99% of the shares of Common Stock outstanding immediately after
giving effect to such exercise. For purposes of the foregoing sentence, the
aggregate number of shares of Common Stock beneficially owned (directly or
indirectly through Warrant Shares or otherwise) by such Person and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this subsection, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of this Warrant, in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (1) the Company’s most recent Form 10-K, Form
10-Q, Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company or the Company’s transfer
agent setting forth the number of shares of Common Stock outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the exercise of securities of the Company, including the
Warrants, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. By written notice to
the Company, the Holder may increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of Warrants.
               (ii) Principal Market Regulation. The Company shall not be
obligated to issue any shares of Common Stock upon exercise of this Warrant if
the issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue upon exercise of the Warrants
without breaching the Company’s obligations under the rules or regulations of
the Principal Market (the “Exchange Cap”), except that such limitation shall not
apply in the event that the Company (A) obtains the approval of its

- 18 -



--------------------------------------------------------------------------------



 



stockholders as required by the applicable rules of the Principal Market for
issuances of Common Stock in excess of such amount or (B) obtains a written
opinion from outside counsel to the Company that such approval is not required,
which opinion shall be reasonably satisfactory to the Required Holders.
   Notwithstanding anything in this Warrant to the contrary, the Company shall
be entitled to treat the registered holder of this Warrant as such appears in
its records, as the owner of this Warrant for all purposes; provided that such
records are kept current using a reasonably satisfactory and customary method
intended for such purpose.
     2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:
          (a) Adjustment upon Subdivision or Combination of shares of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of Warrant Shares will be
proportionately increased. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased. Any adjustment under this Section 2(a) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.
          (b) Other Events. If any event occurs of the type contemplated by the
provisions of this Section 2(b) but not expressly provided for by such
provisions (including, without limitation, the granting of share appreciation
rights, phantom share rights or other rights with equity features, then the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price so as to protect the rights of the Holders; provided that no such
adjustment will increase the Exercise Price as otherwise determined pursuant to
this Section 2(b).
     3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to Holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities not addressed by Section 2, property or options not addressed
by Section 2 by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:
          (a) any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the Closing Bid Price of a share of Common Stock on the trading day
immediately preceding such record date minus the value of the Distribution (as
determined in

- 19 -



--------------------------------------------------------------------------------



 




good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator shall be the Closing Bid Price of the
shares of Common Stock on the trading day immediately preceding such record
date; and
          (b) the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable by the record
holder of this Warrant immediately prior to the close of business on the record
date fixed for the determination of holders of shares of Common Stock entitled
to receive the Distribution multiplied by the reciprocal of the fraction set
forth in the immediately preceding paragraph (a); provided that in the event
that the Distribution is of shares of Common Stock (or common stock) (“Other
Shares of Common Stock”) of a company whose common shares are traded on a
national securities exchange or a national automated quotation system, then the
Holder may elect to receive a warrant to purchase Other Shares of Common Stock
in lieu of an increase in the number of Warrant Shares, the terms of which shall
be identical to those of this Warrant, except that such warrant shall be
exercisable into the number of shares of Other Shares of Common Stock that would
have been payable to the Holder pursuant to the Distribution had the Holder
exercised this Warrant immediately prior to such record date and with an
aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding paragraph (a) and the number
of Warrant Shares calculated in accordance with the first part of this paragraph
(b).
     4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
          (a) Purchase Rights. In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then, upon exercise of this Warrant, the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the proportionate number of shares of Common Stock acquirable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights.
          (b) Fundamental Transactions. If the Company enters into or is party
to a Fundamental Transaction, then the Holder shall have the right either
(A) purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Warrant Shares immediately theretofore issuable
upon exercise of the Warrant, such shares of stock, securities or assets
(including cash) as would have been issuable or payable with respect to or in
exchange for a number of Warrant Shares equal to the number of Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, had such
Fundamental Transaction not taken place or (B) require the repurchase of this
Warrant for a purchase price, payable in cash within five (5) business days
after such request, equal to the Black Scholes Value of the remaining
unexercised portion of this Warrant on the date of such request. The terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity and Holder to
comply with the provisions of this Section 4(b). The

- 20 -



--------------------------------------------------------------------------------



 



provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the exercise of this Warrant.
     5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the
company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action that is required hereunder to
protect the rights of the holder. Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the Exercise
Price then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally have the Common
Stock fully paid and nonassessable shares of Common Stock transferred to the
Holder upon the exercise of this Warrant, and (iii) shall, so long as any of the
Default Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of the Default Warrants, 120% (or such
lesser amount limited by the SEC) of the number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of the Default
Warrants then outstanding (without regard to any limitations on exercise).
     6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such person’s capacity as a
Holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the Holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such person’s capacity as the Holder of this Warrant, any of the
rights of a shareholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant shares which such
person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company. Notwithstanding this
Section 6, the Company shall provide the Holder with copies of the same notices
and other information given to the shareholders of the Company generally,
contemporaneously with the giving thereof to its shareholders.
     7. REISSUANCE OF WARRANTS.
          (a) Transfer of Warrant. If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

- 21 -



--------------------------------------------------------------------------------



 



          (b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.
          (c) Exchangeable for Multiple Warrants. This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 7(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
          (d) Issuance of New Warrants. Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
(i) shall be of like tenor with this Warrant, (ii) shall represent, as indicated
on the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
     8. NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder promptly after any adjustment of the exercise
price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least ten days prior to the date on which the
Company closes its books or takes a record (a) with respect to any dividend or
distribution upon the shares of Common Stock, (b) with respect to any grants,
issuances or sales of any Options, Convertible Securities or rights to purchase
stock, warrants, securities or other property to Holders of shares of Common
Stock or (c) for determining rights to vote with respect to any Fundamental
Transaction, dissolution or liquidation, provided in each case that such
information shall be made known to the public prior to or in conjunction with
such notice being provided to the Holder.
     9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Required
Holders; provided that no such action may increase the exercise price of any
Warrant or decrease the number of shares of stock obtainable

- 22 -



--------------------------------------------------------------------------------



 



upon exercise of any Warrant without the written consent of the Holder. No such
amendment shall be effective to the extent that it applies to fewer than all of
the Holders of the Warrants then outstanding.
     10. SEVERABILITY. If any provision of this Warrant or the application
thereof becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of the terms of this Warrant will
continue in full force and effect.
     11. GOVERNING LAW. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
     12. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and all the Buyers and shall not be construed against any
person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.
     13. DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within three Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days, submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder (which approval shall not be
unreasonably withheld) or (b) the disputed arithmetic calculation of the Warrant
Shares to the Company’s independent, outside accountant. The Company shall
cause, at the expense of the losing party, the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than ten Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.
     14. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder right
to pursue actual damages for any failure by the Company to comply with the terms
of this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder of this Warrant shall
be entitled, in addition to all

- 23 -



--------------------------------------------------------------------------------



 



other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
     15. TRANSFER. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company, except as may otherwise be required
by Section 2(f) of the Securities Purchase Agreement.
     16. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms
shall have the following meanings:
          (a) “Black-Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such date of request and (ii) an expected volatility equal
to the greater of 60% and the 100-day volatility obtained from the HVT function
on Bloomberg.
          (b) “Bloomberg” means Bloomberg Financial Markets.
          (c) “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
          (d) “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 5:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 12. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

- 24 -



--------------------------------------------------------------------------------



 



          (e) “Common Stock” means (i) the Company’s shares of Common Stock,
$0.01 par value per share, and (ii) any share capital into which such Common
Stock shall have been changed or any share capital resulting from a
reclassification of such Common Stock.
          (f) “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
at the option of the holder thereof for shares of Common Stock.
          (g) “Expiration Date” means the date five (5) years after the Issuance
Date or, if such date falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a “Holiday”), the next date
that is not a Holiday.
          (h) “Fundamental Transaction” means that (i) the Company shall,
directly or indirectly, in one or more related transactions, (A) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person, or (B) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Company to another
Person, or (C) allow another Person to make a purchase, tender or exchange offer
that is accepted by such number of holders of outstanding shares of Common Stock
resulting in such Person (together with any affiliates of such Person) holding
more than the 50% of the outstanding Common Stock of the Company following such
purchase, tender or exchange offer, or (D) consummate a stock purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person
resulting in such other Person (together with any affiliates of such person)
holding more than the 50% of the outstanding Common Stock of the Company
following such stock purchase agreement or other business combination, or (E)
reorganize, recapitalize or reclassify its Common Stock or (ii) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of 50% of the issued and outstanding Common
Stock or the aggregate ordinary voting power represented by issued and
outstanding Common Stock other than current stockholders of the Company.
          (i) “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
          (j) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
          (k) “Principal Market” means the principal national securities
exchange or the NASD OTC Bulletin Board upon which the Company’s Common Stock is
then listed or traded.
          (l) “Registration Rights Agreement” means that certain registration
rights agreement by and among the Company and the Buyers.

- 25 -



--------------------------------------------------------------------------------



 



          (m) “Required Holders” means the holders of the Warrants which are
party to the Second Amendment representing at least a majority of shares of
Common Stock underlying the Warrants then outstanding.
[Signature Page Follows]

- 26 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common
Stock to be duly executed as of the Issuance Date set out above.

            U.S. WIRELESS DATA, INC.
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
U.S. WIRELESS DATA, INC.
     The undersigned holder hereby exercises the right to purchase
                                         of the shares of Common Stock (“Warrant
Shares”) of U.S. Wireless Data, Inc., a Delaware corporation (the “Company”),
evidenced by the attached Warrant to Purchase Common Stock (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.
     1. Form of Exercise Price. The Holder intends that payment of the Exercise
Price shall be made as:

         
 
      a “Cash Exercise” with respect to                      Warrant Shares;
and/or
 
       
 
       
 
      a “Cashless Exercise” with respect to                      Warrant Shares;
and/or
 
       

     2. Notwithstanding anything to the contrary contained herein, this Exercise
Notice shall constitute a representation by the Holder of the Warrant submitting
this Exercise Notice that, after giving effect to the exercise provided for in
this Exercise Notice, such Holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of shares of Common Stock which exceeds the maximum
percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 1(f)(i) of the Warrant.
     3. Payment of Exercise Price. In the event that the holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be
transferred pursuant hereto, the holder shall pay the Aggregate Exercise Price
in the sum of $                                         to the Company in
accordance with the terms of the Warrant.
     4. Delivery of Warrant Shares. The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.
Date:                                                              ,           
          

                  Name of Registered Holder    
By:
                  Name:     Title:    

 